UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6824



MICHAEL STEVEN SAYKO,

                                            Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR.; J. JOSEPH CURRAN, JR.;
ALAN D. EASON; MARLENE LOUGAR; J. HEMLER;
KATHY GRANT; STACE DONOHOO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-96-1055-AW)

Submitted:   August 22, 1996           Decided:     September 5, 1996

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Steven Sayko, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sayko v. Lanham, No. CA-96-1055-AW (D. Md. Apr. 17, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2